Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 14, 32, 33, and 40, drawn to a system comprising a plurality of functionalized moieties.
Group II, claim(s) 2, 6, 27, 28, 30, 31, 34, and 41, drawn to a system with cone-planar geometry.
Group III, claim(s) both 3 and 35-36, drawn to a system with plane-plane geometry.
IV, claim(s) 9, 12, 34, and 38, drawn to a system with a non-hexagonal hole shape.
Group V, claim(s) 10, 11, and 37 drawn to a system with hexagonal hole.
Group VI, claim(s) 17, 19, and 20, drawn to a system with a catheter.
Group VII, claim(s) both 4 and 28, drawn to a system with a center hole.
Group VIII, claim(s) 5, drawn to a system with turbine blade (non-parallel channels).
Group IX, claim(s) 21-23, drawn to a system with a location of device to vein/artery.
Group X, claim(s) 24-26, drawn to a system with therapeutic types.

Claims 1 and 15 link(s) inventions Groups I-X.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1 and 15.  Generic claims are 1, 7, 8, 13, 15, 16, 18, 29, and 39, and the generic claims will be examined with the elected group. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions listed in Groups I-X do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include a plurality of functionalized moieties, which are absent in Groups II-X. The special technical features of Group II include a cone-planar geometry, which are absent in both Groups I and III-X. The special technical features of Group III include a plane-plane geometry, which are absent in both Groups I, II, and IV-X. The special technical features of Group IV include a hole shape (*not hex), which are absent in both Groups I-III and V-X. The special technical features of Group V include a hexagonal hole, which are absent in both Groups I-IV and VI-X. The special technical features of Group VI include a system with a catheter, which are absent in both Groups I-V and VII-X. The special technical features of Group VII include a system with turbine blade (non-parallel channels), which are absent in both Groups I-VI ad VIII-X. The special technical features of Group VIII include a system with turbine blade (non-parallel channels), which are absent among Groups I-VII, IX, and X. The special technical features of Group IX include a system with a location of device to vein/artery, which are absent in both Groups I-VIII and X. The special technical features of Group X include a system with therapeutic types, which are absent in Groups I-IX. 
These common technical features are disclosed by University of California Regents (WO 2014100201; hereinafter “UC ‘201”). UC ‘201 discloses a filtration device (Figure 1 (100), Abstract), comprising an elongated control member (Figure 4 (407); ¶ [page 10 L17], elongated control member 407) and a filtering component (Figure 4 (404a, b) ¶ [page 13 L19-20], two porous membranes 404a, 404b) including filtration material (Figure 3 (405) ¶ [page 13 L19], filtration material 405) with pores (¶ [page 5 L24], pore size). The size of the filtration device fits into a blood vessel (Figure 4 (450) ¶ [page 13 L26], blood vessel 450), and doxorubicin (Dox) kinetics with an in-vitro model (Figure 11-13 ¶ [page 25 whole] (¶ [page 26 L1-2]) were reported.
Because the common technical features are previously disclosed by UC ‘201, this common feature is not special, so Groups I-X lack unity.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC STORR SAGE HANDBERG/Examiner, Art Unit 3781                                                                                                                                                                                                        




/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724